DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-13, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andry et al. (US 2015/0288024 A1).
Regarding claim 1, Andry discloses a battery assembly (Title, Abstract, Fig. 21) comprising: 
a first electrode disposed in a first cavity of a first substrate section, the first cavity extends through a thickness of the first substrate section (Fig. 21 shows cathode material 1101 disposed in a cavity of substrate 201);
a second electrode disposed in a second substrate section (anode material 1601 disposed in substrate 301, Fig. 21);
an adhesive disposed between the first substrate section and the second substrate section, the adhesive bonding the first substrate section to the second substrate section, the adhesive having a first portion and a second portion spaced apart laterally from the first portion, the first portion and the second portion of the adhesive partially defining a chamber between the first and second electrodes (Fig. 20-21 show polymer bondable seal material 1001,1801 disposed between substrate 201 and substrate 301; polymer bondable seal material 1001,1801 has a first portion (left portion) and a second portion (right portion) spaced apart laterally from each other and defining a chamber); and
an electrolyte disposed in the chamber vertically between the first and second electrodes, the electrolyte disposed laterally between the first portion and the second portion of the adhesive (Fig. 21 shows electrolyte separator material 1901 disposed in said chamber and disposed between the cathode material 1101 and anode material 1601 vertically and between first and second portions of the polymer bondable seal material 1001,1801 laterally).
Regarding claim 2, Andry discloses all of the claim limitations as set forth above.  Andry further discloses a first current collector configured to collect current from the first electrode (current collector 802 [0061], Fig. 21) and a second current collector configured to collect current from the second electrode (current collector 1302 [0067], Fig. 21).	
Regarding claim 3, Andry discloses all of the claim limitations as set forth above.  Andry further discloses the first current collector comprises a first terminal and the second current collector comprises a second terminal, the first and second terminals configured to connect to an electronic device (wiring trace 210 from battery material 204 [0044]).
Regarding claim 4, Andry discloses all of the claim limitations as set forth above.  Andry further discloses the first substrate section is formed on a flexible substrate (top polymer flex substrate 201 [0040]).
Regarding claim 8, Andry discloses all of the claim limitations as set forth above.  Andry further discloses a package substrate assembly having one or more conductive traces, the battery assembly being integrated within the package substrate assembly and electrically connected to a first conductive trace of the one or more conductive traces (microassembly top planar 101 including cavity 203 to accommodate battery material 204, and wiring trace 210,214 which is an electrical conductor from battery material 204 with silicon die 206 [0039]-[0045], Fig. 2).
Regarding claim 9, modified Andry discloses all of the claim limitations as set forth above.  Regarding a limitation in claim 9 reciting “an integrated device die mounted…to the package substrate assembly”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the product claim (see MPEP 2113 and 2114).  
Nevertheless, Andry discloses an integrated device package (microsystem assembly 100 [0037], Fig. 1) comprising the battery assembly of Claim 8 (see rejection of claim 8 above), further comprising an integrated device die mounted and electrically connected to the package substrate assembly (consists of two microassembly planars [0037], Fig. 1).
Regarding claim 10, Andry discloses all of the claim limitations as set forth above.  Further regarding a limitation reciting “the electrolyte is screen printed in the chamber”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the product claim (see MPEP 2113 and 2114).
Regarding claim 13, Andry discloses all of the claim limitations as set forth above.  Andry further discloses the battery assembly is at least partially covered with a protective layer (temporary support wafer 103,104 [0037], Fig. 20, which are considered to be protective layers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andry et al. (US 2015/0288024 A1), as applied to claims 1-4, 8-10 above, in view of Takeuchi et al. (US 5,665,490 A).
Regarding claim 11, Andry discloses all of the claim limitations as set forth above.  However, Andry does not disclose the adhesive and the electrolyte are spaced by a spacer.
Takeuchi discloses a thin film battery (Title, Abstract) comprising a spacer 5 positioned between the electrolyte and insulating resin sealing (C25/L50-55, Fig. 2).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because positioning a spacer between the electrolyte and adhesive in a thin battery was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andry et al. (US 2015/0288024 A1), as applied to claims 1-4, 8-10, 13 above.
Regarding claim 12, Andry discloses all of the claim limitations as set forth above.  Andry further discloses the battery assembly has a thickness from a top surface to a bottom surface in a range of 50 microns to 500 microns (no greater than 150 µm [0087]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/10/2022